                     Case 19-11292-KG             Doc 746       Filed 10/15/19        Page 1 of 27



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                      Chapter 11

    In re:                                                            Case No. 19-11292

    INSYS THERAPEUTICS, INC., et al.,1                                Jointly Administered

                           Debtors.                                   Objection Deadline: October 17, 2019 at 4:00 p.m.
                                                                      Hearing: October 22, 2019 at 10:00 a.m.

                                                                      Related to Docket Nos. 612, 613


    OBJECTION OF THE CHUBB COMPANIES TO THE DISCLOSURE STATEMENT
      FOR JOINT CHAPTER 11 PLAN OF LIQUIDATION PROPOSED BY INSYS
             THERAPEUTICS, INC. AND ITS AFFILIATED DEBTORS

             ACE Property and Casualty Insurance Company, Westchester Surplus Lines Insurance

Company, Illinois Union Insurance Company, Federal Insurance Company, Chubb Custom

Insurance Company and Chubb Indemnity Insurance Company (and together with each of their

affiliates and successors, the “Chubb Companies”), by and through their undersigned counsel,

hereby object (the “Objection”) to the Disclosure Statement for Joint Chapter 11 Plan of

Liquidation Proposed by Insys Therapeutics and Its Affiliated Debtors [Docket No. 613] (the

“Disclosure Statement”) and, in support of the Objection, the Chubb Companies respectfully state

as follows:

                                                   BACKGROUND

A.           The Bankruptcy Case

             1.      On June 10, 2019 (the “Petition Date”), Insys Therapeutics, Inc. and certain of its

affiliates (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of


1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys
             Development Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC,
             LLC (6577); and IPT 355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler,
             Arizona 85224.
               Case 19-11292-KG             Doc 746        Filed 10/15/19       Page 2 of 27



title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court

for the District of Delaware (the “Court”).

       2.      Upon information and belief, since the Petition Date, the Debtors continue to act as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       3.      On September 17, 2019, the Debtors filed the Disclosure Statement.2

       4.      Concurrently therewith, the Debtors also filed their Joint Chapter 11 Plan of

Liquidation of Insys Therapeutics, Inc. and Its Affiliated Debtors [Docket No. 612] (the “Plan”).

B.     The Insurance Programs

       5.      Prior to the Petition Date, the Chubb Companies issued certain insurance policies

(as renewed, amended, modified, endorsed or supplemented from time to time, collectively, the

“Policies”) to one or more of the Debtors, as named insureds.

       6.      Pursuant to certain Policies (together with any agreements related thereto, the

“ACE Insurance Program”), ACE Property and Casualty Insurance Company, Westchester

Surplus Lines Insurance Company and Illinois Union Insurance Company provide, inter alia,

environmental, products liability, umbrella excess, technology and other insurance for specified

policy periods subject to certain limits, deductibles, retentions, exclusions, terms and conditions,

as more particularly described therein and the insureds, including one or more of the Debtors, are

required to pay to the Chubb Companies certain amounts including, but not limited to, insurance

premiums (including audit premiums), deductibles, funded deductibles, expenses, taxes,

assessments and surcharges, as more particularly described in the ACE Insurance Program (the

“ACE Program Obligations”).



2
       All capitalized terms used herein but not defined shall have the meanings ascribed to them in the Disclosure
       Statement.



                                                       2
              Case 19-11292-KG             Doc 746         Filed 10/15/19       Page 3 of 27



       7.      Pursuant to other Policies (together with any agreements related thereto, the

“Chubb Insurance Program”, and collectively with the ACE Insurance Program, the “Insurance

Programs”),3 Federal Insurance Company, Chubb Custom Insurance Company and Chubb

Indemnity Insurance Company provide, inter alia, accident, automobile liability, crime,

customarq, umbrella, workers’ compensation, package, directors’ and officers’ excess, general

liability and other insurance for specified policy periods subject to certain limits, deductibles,

retentions, exclusions, terms and conditions, as more particularly described therein, and the

insureds, including one or more of the Debtors, are required to pay to the Chubb Companies certain

amounts including, but not limited to, insurance premiums (including audit premiums),

deductibles, funded deductibles, expenses, taxes, assessments and surcharges, as more particularly

described in the Chubb Insurance Program (the “Chubb Program Obligations,” and collectively

with the ACE Program Obligations, the “Obligations”).

       8.      The Debtors’ Obligations are payable over an extended period of time and are

subject to future audits and adjustments.

C.     The Coverage Dispute

       9.      In the Disclosure Statement, the Debtors present purported summaries of insurance

coverage disputes, and specifically refer to certain disputes currently ongoing with one of the

Chubb Companies. See Disclosure Statement § 5.6(b)(ii).

       10.     Therein, the Debtors do not accurately characterize the insurance coverage disputes

or the positions the Chubb Companies have taken with respect to such coverage disputes.



3
       The descriptions of the Insurance Programs set forth herein are not intended to, and shall not be deemed to
       amend, modify or waive any of the terms or conditions of the Insurance Programs. Reference is made to the
       Insurance Programs for a complete description of their terms and conditions.




                                                       3
              Case 19-11292-KG             Doc 746         Filed 10/15/19       Page 4 of 27



       11.     For example, the Disclosure Statement does not advise of the relevant coverage

terms, the facts alleged in the personal injury complaints, or the events that support the Chubb

Companies’ coverage determinations.

       12.     Under the terms of the policies issued by Illinois Union Insurance Company,

specifically policies G2757449A 002 and G2757449A 003 (collectively, the “Chubb Products

Liability Policies”)4, no coverage is available unless the claims allege “bodily injury” or “property

damage” that was caused by an “occurrence.” See Chubb Products Liability Policies Insuring

Agreement at § I(B)(1). Each policy defines the term “occurrence” as “an accident, including

continuous or repeated exposure to substantially the same general harmful conditions.” See, id. at

§ IV(T).

       13.     Further, even if the “occurrence” requirement is satisfied, no coverage is available

under either policy if the personal injury claim falls within any exclusions to coverage. Under

exclusion F, for example, the insurance does not apply to any claim arising out of an actual or

alleged violation by the insured, or with the insured’s consent, of any law or regulation imposing

criminal penalties or liability. Exclusion F does not require an adjudication of criminal liability.

As another example, exclusion Y negates coverage for any claim arising out of any insured’s

willful and intentional act of non-compliance with any rule or regulation promulgated by the FDA.

       14.     Another significant aspect of the policies is Endorsement 16, which is titled “Batch

Occurrence (Lot of Goods and Advisory Communication).” By means of the endorsement, all



4
       Chubb Products Liability Policy No. G2757449A 002 is attached hereto as Exhibit A. Any description or
       summary herein of the terms of the Chubb Products Liability Policies and/or the Insurance Programs is
       provided for convenience purposes only as the exact language used in each of the Policies and related
       agreements varies. The Policies and related agreements themselves contain the exact provisions, terms
       and/or conditions. Nothing herein is intended to alter, modify or otherwise affect the terms and conditions
       of the Chubb Products Liability Policies or the Insurance Programs. The Chubb Companies will provide
       complete copies of the Policies and related agreements to this Court upon request.



                                                       4
              Case 19-11292-KG         Doc 746       Filed 10/15/19   Page 5 of 27



claims made after the publication of an “advisory communication” relating to the same known or

suspected hazard of the insured’s “product” are deemed to be made as of the publication date of

the first “advisory communication.” The endorsement further provides that, as a condition

precedent to coverage for such claims, Insys must notify the Chubb Companies of the “advisory

communication” within 60 days of the date of publication or the end of the policy period,

whichever is longer. Because Chubb learned that advisory communications regarding Subsys (a

drug made by Insys) had been published during the period of time covered under the 2016-2017

policy term, policy G2757449A 002 is the relevant policy for determining the availability of

coverage for Subsys-related claims. Of note, Insys never notified the Chubb Companies of any

advisory communications relating to Subsys, including the advisory communications published

during the 2016-2017 policy period.

       15.     Insys was named as a defendant in Subsys-related personal injury complaints that

were filed before facts emerged with consistency as to Insys’s marketing scheme and criminal

conduct. As to these complaints, the Chubb Companies agreed to provide a defense as to certain

actions under the 2016-17 policy under reservations of rights to deny coverage. In September 2018,

the United States of America filed its Second Superseding Indictment against Insys executives and

managers. The Second Superseding Indictment alleged that the defendants engaged in a pattern of

racketeering activity comprised of the following crimes: distribution of a controlled substance in

violation of the Controlled Substances Act, 18 U.S.C. § 1341 (mail fraud), 18 U.S.C. § 1346

(honest services fraud), and 18 U.S.C. § 1343 (wire fraud). After the United States filed the Second

Superseding complaint, other executives, including Insys’s president and CEO, entered guilty

pleas to charges of criminal conspiracy to bribe and provide kickbacks to prescribers of Subsys,

and wire and mail fraud. Several of the personal injury claimants thereafter amended their civil




                                                 5
                Case 19-11292-KG             Doc 746        Filed 10/15/19       Page 6 of 27



complaints against Insys to parallel the criminal proceedings, alleging conspiracy, bribery,

payment of illegal kickbacks, and fraud.

         16.     A criminal jury convicted John Kapoor and other Insys executives and managers in

May 2019.5 The jury returned a guilty verdict and found that the defendants, each an executive or

manager of Insys, violated the RICO Act, a law imposing criminal penalties and liability, and that

each agreed that they or another conspirator would commit crimes such as mail fraud and wire

fraud.

         17.     The Chubb Companies have since denied coverage to Insys for personal injury

complaints that assert the same intentional criminal wrongdoing as alleged in the criminal trial.

The complaints do not satisfy the “occurrence” requirement and otherwise fall within the policy

exclusions.

         18.     The Chubb Companies also denied coverage to Insys for complaints filed by

municipalities and tribes (defined as SMT Group Claims). Those claims seek damages for

economic loss of the entity, and not for bodily injury or property damage. In addition, the SMT

Group Claims do not satisfy the “occurrence” requirement and otherwise fall within the policy

exclusions.

         19.     The Chubb Companies have not denied coverage as to any complaint that alleges

accidental, non-excluded conduct by Insys. The Chubb Companies only denied coverage for

complaints that allege injury, damage or loss caused by non-accidental conduct, or excluded

conduct. Insys is not entitled to coverage under the Chubb Products Liability Policies for injury


5
         The jury in the criminal trial convicted Kapoor (Insys’s founder and chairman), Richard Simon (National
         Director of Sales), Michael Gurry (Vice President of Managed Markets), and Joseph Rowan and Sunrise
         Lee (regional sales directors). Alec Burlakoff (Vice President of Sales) and Michael Babich (CEO and
         President) entered guilty pleas prior to trial.




                                                        6
               Case 19-11292-KG              Doc 746         Filed 10/15/19        Page 7 of 27



caused by non-accidental conduct or excluded conduct. Contrary to the Debtors’ intimation in the

Disclosure Statement, the Chubb Companies’ denials of coverage comport with the policy terms

and case law, and do not constitute breach of contract, bad faith, or unfair insurance practices.

       20.      In light of the foregoing, the Chubb Companies object to the Debtors’

characterization of the relevant coverage disputes as set forth in the Disclosure Statement.

D.     The Disclosure Statement and Plan

                1.       The Insys Liquidation Trust and the Victims Restitution Trust

       21.      Beyond misrepresenting the details of the coverage disputes, the provisions of the

Disclosure Statement and Plan demonstrate myriad additional defects. Among other things, they

call for the substantive consolidation6 of the Debtors, impermissible gerrymandering of voting

classes and the untenable creation of the Insys Liquidation Trust and the Victims Restitution Trust

(with the illusory promise of funding from the Chubb Companies and other insurers) to hold certain

funds for the benefit of the Debtors’ creditors.

       22.      Per the Disclosure Statement and Plan, the Debtors’ Insurance Rights and Products

Liability Insurance Rights (as defined in the Plan) are to be transferred to the Insys Liquidation

Trust and the Victims Restitution Trust, respectively.7 See Disclosure Statement § 1.4; Plan §§

5.8(c) and 5.9(c).




6
       While not specifically relevant to the Chubb Companies’ concerns, the Debtors have failed to demonstrate
       any of the factors required for obtaining substantive consolidation. Indeed, the Third Circuit Court of
       Appeals has articulated that, absent consent, a proponent of substantive consolidation must prove either that
       (i) pre-bankruptcy, the entities to be consolidated “disregarded separateness so significantly that their
       creditors relied on the breakdown of entity borders and treated them as one legal entity”; or (ii) after filing
       for bankruptcy, the entities’ assets and liabilities “are so scrambled that separating them is prohibitive and
       hurts all creditors.” In re Owens Corning, 419 F.3d 195, 211 (3d Cir. 2005). Aside from certain conclusory
       averments made in the Disclosure Statement, the Debtors have not established any of the foregoing factors.
       See, e.g., Disclosure Statement § 6.1(b)
7
       The Insys Liquidation Trust is to be established for the benefit of holders of Non-PI General Unsecured
       Claims, with such claims being administered and otherwise handled by the ILT Claims Arbiter while the


                                                         7
               Case 19-11292-KG             Doc 746        Filed 10/15/19       Page 8 of 27



       23.        Despite these provisions, the Disclosure Statement and Plan expressly note that

neither the Insurance Rights Transfer nor the Products Liability Insurance Rights Transfers shall

be an assignment of any insurance policy itself. See Disclosure Statement § 1.4; Plan §§ 5.8(c)(vii)

and 5.9(c)(vii).

       24.        To add to the internal conflict and confusion, the Plan later notes that “[a]ll

insurance policies to which any Debtor is a party as of the Effective Date shall be deemed to be

and treated as Assumed and Assigned Contracts, and shall vest in the Insys Liquidation Trust

(other than the Products Liability Insurance Policies, which will vest in the Victims Restitution

Trust) and continue in full force and effect thereafter in accordance with their respective terms.”

See Plan § 8.7.

       25.        The Debtors also intend to seek the appointment of “Insurance Negotiators,”

purportedly to conduct negotiations with Insurance Companies and Products Liability Insurance

Companies and recover Insurance Proceeds and Products Liability Insurance Proceeds,

respectively, without providing for procedures for the same or for any anticipated coordination

with applicable insurers, such as the Chubb Companies.

                  2.     Treatment of Insurance Policies Under the Plan and Disclosure
                         Statement

       26.        While the Disclosure Statement does not address insurance neutrality, the Plan

provides:

                  (a) Nothing contained in this Plan, the Plan Documents, or the
                  Confirmation Order, including any provision that purports to be
                  preemptory or supervening, shall in any way operate to, or have the
                  effect of, impairing, altering, supplementing, changing, expanding,
                  decreasing, or modifying (a) the rights or obligations of any of the
                  Insurance Companies or (b) any rights or obligations of the Debtors

       Victims Restitution Trust is to be established for the benefit of holders of Allowed Personal Injury Claims,
       with such claims being administered and otherwise handled by the VRT Claims Arbiter.



                                                       8
               Case 19-11292-KG         Doc 746        Filed 10/15/19   Page 9 of 27



               arising out of or under any Insurance Policy. For all issues relating
               to insurance coverage, the provisions, terms, conditions, and
               limitations of the Insurance Policies shall control.

               (b) For the avoidance of doubt, nothing contained in this Plan, the
               Plan Documents, or the Confirmation Order shall operate to require
               any Insurance Company to indemnify or pay the liability of any
               Debtor or Liquidating Debtor that it would not have been required
               to pay in the absence of this Plan. This subparagraph (b) in no way
               modifies, alters or limits the rights and/or obligations set forth in
               subparagraph (a), above.

               (c) None of (i) the Bankruptcy Court’s confirmation of the Plan or
               approval of the Plan Documents, (ii) the Confirmation Order or any
               findings and conclusions entered with respect to confirmation, nor
               (iii) any estimation or valuation of any Claims, either individually
               or in the aggregate in the Chapter 11 Cases shall, with respect to any
               Insurance Company, constitute a trial or hearing on the merits or an
               adjudication or judgment with respect to any Claim or Cause of
               Action.

Plan § 5.11.

       27.     Similarly, the Plan also notes that, with respect to insurance generally:

               On or prior to the Effective Date, the Debtors may fund an upfront
               premium payment to purchase “tail insurance” to continue the
               Debtors’ existing directors’ and officers’ insurance. All insurance
               policies to which any Debtor is a party as of the Effective Date shall
               be deemed to be and treated as Assumed and Assigned Contracts,
               and shall vest in the Insys Liquidation Trust (other than the Products
               Liability Insurance Policies, which will vest in the Victims
               Restitution Trust) and continue in full force and effect thereafter in
               accordance with their respective terms.

Plan § 8.7.

               3.      Treatment of Claims and Other Interests.

       28.     The Disclosure Statement and Plan provide for various Classes of Claims, including

Insurance Related Claims (Class 4), Hospital and NAS Monitoring Claims (Class 5), DOJ Claims

(Class 6), SMT Group Claims (Class 7) and Personal Injury Claims (Class 8). See Disclosure

Statement § 1.4(a); Plan §§ 4.4, 4.5, 4.6, 4.7, 4.8.



                                                  9
             Case 19-11292-KG          Doc 746     Filed 10/15/19     Page 10 of 27



       29.     Claims in Classes 4, 5 and 6 are to be satisfied through distributions made by the

Insys Liquidation Trust, while Class 8 Claims will receive distributions made by the Victims

Restitution Trust.   Claims in Class 7, however, are to be satisfied from a combination of

distributions from both. Each of these Classes is unsecured.

       30.      As to Priority Tax Claims, the Plan provides that such claims are to be paid on the

Effective Date; yet all other Allowed Administrative Expense Claims are to be paid within 120

days of the Effective Date should the Liquidating Trustee not object, and at some point thereafter,

should such an objection be lodged. See Plan §§ 2.2, 2.5.

       31.     Finally, with respect to executory contracts and unexpired leases, the Plan provides

that, as of and subject to the occurrence of the Effective Date, except as otherwise provided in the

Plan, each executory contract and unexpired lease of the Debtors not previously assumed, rejected,

or assumed and assigned shall be deemed automatically rejected. See Plan § 8.1.

                                 SUMMARY OF OBJECTION

       32.     The Chubb Companies object to the Disclosure Statement for several reasons.

First, they object because the Plan is patently unconfirmable, as discussed herein, and therefore

the Disclosure Statement should not be approved.           Second,    the Disclosure Statement is

objectionable because: (i) the Disclosure Statement and the Plan attempt to improperly alter or

otherwise modify the terms of the Insurance Programs; (ii) the Plan contemplates an improper

assignment of the Insurance Programs; (iii) while it appears that the Debtors seek to obtain the

benefits of the Insurance Programs (see Plan §§ 5.11, 8.7), the Plan contains inconsistent

provisions related thereto and further fails to address the fact that in order to do so, the Debtors’

successors must remain liable for the Obligations under the Insurance Programs; (iv) the

Disclosure Statement and Plan wholly disregard and mischaracterize applicable coverage defenses




                                                 10
                 Case 19-11292-KG             Doc 746       Filed 10/15/19         Page 11 of 27



and any disputes related thereto should be adjudicated and determined under the terms of the

Insurance Programs and applicable non-bankruptcy law; and (v) the Disclosure Statement and Plan

fail to provide that workers’ compensation claims and direct action claims must continue to be

administered, handled, defended, settled, and/or paid in the ordinary course of business, as required

by applicable state law.

                                                  OBJECTION

    I.    The Disclosure Statement Should Not Be Approved Because the Plan Is Patently
          Unconfirmable.

           33.      A disclosure statement should not be approved where the related plan is

    unconfirmable. In re Am. Capital Equip., LLC, 688 F.3d 145, 154 (3d Cir. 2012) (where “it

    appears there is a defect that makes a plan inherently or patently unconfirmable, the Court may

    consider and resolve that issue at the disclosure stage before requiring the parties to proceed with

    solicitation of acceptances and rejections and a contested confirmation hearing”) (quotations

    omitted).

           34.      Here, paramount among the many deficiencies of the Plan is that it is not feasible

    under 11 U.S.C. § 1129.8

           35.      Section 1129(a) establishes criteria the Plan must meet in order to be confirmed

    by this Court. The Plan fails to meet many of these criteria.

           36.     Most significantly, it appears that a significant source of funding for the Plan is

    from the insurance coverage provided by the insurers. Indeed, the establishment of the Victims




8
          The Chubb Companies recognize that at this time, the Debtors are only seeking approval of their Disclosure
          Statement; however, the Chubb Companies assert that this Objection is highly relevant at this stage because,
          as presented, the Plan is patently unconfirmable. As such, the Disclosure Statement detailing the provisions
          and operation of such Plan simply cannot be adequate. Moreover, there are serious issues with the Disclosure
          Statement itself that need to be addressed now rather than at confirmation.



                                                         11
                  Case 19-11292-KG              Doc 746        Filed 10/15/19         Page 12 of 27



    Restitution Trust necessarily requires insurance companies to tender policies and/or proceeds for

    the benefit of the beneficiaries of each such Trust.

            37.     The Plan fails to take into consideration the contractual defenses that the Chubb

    Companies and perhaps other insurers have under the terms of the Chubb Products Liability

    Policies, which defenses would provide complete insulation to the proceeds vesting in the Victims

    Restitution Trust, as required by the Plan.

            38.      Without the Chubb Companies’ and perhaps other insurers’ tender of their

    respective policies and/or any proceeds thereof, the Plan is largely unfunded and, as such, is not

    feasible.

            39.      To the extent that the Plan is to be funded based upon a settlement that involves

    action and assent by many parties, including, most importantly, insurers like the Chubb

    Companies, the Plan is not “feasible” as required by 11 U.S.C. § 1129(a)(11), particularly since

    there has been no any agreement reached by and between the Debtors and the Chubb Companies

    (or, upon information and belief, any other insurers).

            40.     As it is premised upon untenable grounds, the Plan is not feasible under 11 U.S.C.

    § 1129 and the Disclosure Statement should therefore not be approved.9




9
           The Plan also improperly gerrymanders certain classes in an attempt to satisfy the feasibility requirements
           set forth in 11 U.S.C. § 1129(a)(10). Per Section 1129(a)(10), a court shall only confirm a plan if at least one
           class of claims that is impaired under the plan has accepted the plan. By segregating various pools of
           unsecured and impaired claimants, the Debtors are attempting to increase their likelihood of obtaining an
           acceptance of at least one such class all while each of these claims should, in reality, be considered
           collectively as a whole.

           Further, pursuant to 11 U.S.C. § 1123(a)(4), a plan shall “provide for the same treatment for each claim or
           interest of a particular class, unless the holder of a particular claim or interest agrees to a less favorable
           treatment[.]” Here, the Plan and Disclosure Statement propose separate and distinct treatments for Classes
           4, 5, 6, 7, and 8 by purporting to characterize each as a distinct class, yet these classes are all comprised of
           general unsecured claims. By providing for separate, distinct and imbalanced treatment, the proposed Plan
           violates Section 1123(a)(4).



                                                            12
              Case 19-11292-KG              Doc 746        Filed 10/15/19         Page 13 of 27



        41.     Furthermore, as explained below, the Plan is facially defective and unconfirmable

 for the following additional reasons:

           a. First, the Plan’s process for payment of Priority Tax Claims is violative of the

                absolute priority rule of 11 U.S.C. § 1129(b)(2)(B)(ii). While Priority Tax Claims

                are to be paid upon the Effective Date (Plan § 2.5), all other Administrative Claims

                are subject to a four-month review period, which may be further extended by the

                Liquidating Trustee (Plan § 2.2). Holders of Administrative Claims therefore are

                subject to a potentially indefinite waiting period while holders of Claims within

                their same class (and potentially within junior classes) may receive earlier

                distributions.

           b. Second, the Plan establishes contradictory procedures for the assumption and

                rejection of executory contracts and unexpired leases. The Plan proposes that,

                unless otherwise provided for, as of the Effective Date, each executory contract and

                unexpired lease shall be deemed automatically rejected (See Plan § 8.1(a));

                however, the Plan also contemplates a procedure for Cure Claims through which

                assumed contracts may or may not be listed on the Schedule of Assumed and

                Assigned Contracts (See Plan § 8.2(a) (emphasis added)). Accordingly, the Plan

                establishes an illogical and circular process that leaves contract counterparties

                without conclusive guidance: all contracts not expressly provided for are to be

                rejected, except for those that are to be assumed, but not otherwise provided for.10


10
       Moreover, as discussed further herein, the Plan notes that all insurance policies shall be deemed to be treated
       as Assumed and Assigned Contracts and will vest in the Insys Liquidation Trust (other than the Products
       Liability Insurance Policies, which will vest in the Victims Restitution Trust) (see Plan § 8.7), but also
       provides that the Insurance Rights Transfer and Products Liability Insurance Rights Transfer shall not be an
       assignment of any insurance policy itself. See Disclosure Statement § 1.4; Plan §§ 5.8(c)(vii) and 5.9(c)(vii).
       This disconnect represents another patent ambiguity in need of clarification.



                                                        13
  Case 19-11292-KG          Doc 746    Filed 10/15/19      Page 14 of 27



c. Third, the Plan purports to provide for the Plan Settlement, but only includes certain

   Settling Creditors within the Settling Parties, excluding many, if not most, holders

   of Claims against the Debtors’ estates and, as noted above, most importantly,

   insurers.

d. Fourth, the Disclosure Statement and Plan note that all Non-PI General Unsecured

   Claims, which are inclusive of SMT Group Claims, will be administered and

   liquidated pursuant to the ILT Agreement. See Disclosure Statement § 1.4; Plan §

   5.8(h)(iii)(i). However, the Disclosure Statement and Plan go on to provide that

   Allowed SMT Group Claims will also receive Distributions from Products Liability

   Insurance Proceeds made by the Liquidating Trustee. See Disclosure Statement §

   1.4; Plan 5.9(h)(ii)(i). The Disclosure Statement and Plan accordingly appear to

   have the SMT Group Claims straddle both Trusts, and fail to provide for definite

   treatment of the same.

e. Finally, fifth, the Plan includes Releases and an injunction subject to the following

   caveat: “[a]s of the date of filing, the Creditors’ Committee and the Settling

   Creditors do not support th[ese] provision[s], but are still considering,” (Plan, n.

   10-13). It is improper to solicit the Disclosure Statement at this stage with such a

   significant portion of the Plan still under negotiation, and with such ambiguity

   further obscuring the treatment of relevant Claims and interests.




                                      14
                Case 19-11292-KG      Doc 746      Filed 10/15/19     Page 15 of 27



II.       Even If The Plan Is Not Patently Unconfirmable, The Disclosure Statement Still
          Should Not Be Approved.

          42.    Section § 1125 of the Bankruptcy Code provides that a plan proponent may not

 solicit acceptance or rejection of a plan unless, before such solicitation, the plan proponent

 transmits to the parties to be solicited, the plan and a disclosure statement, containing “adequate

 information,” as defined in § 1125(a), which has been approved by the Bankruptcy Court, after

 notice and a hearing. See 11 U.S.C. § 1125(b).

          43.    A disclosure statement contains “adequate information” if it provides information

 concerning the proposed plan of a kind and in sufficient detail that would enable a hypothetical

 reasonable investor typical of the holders of claims or interests of the relevant class to make an

 informed judgment about the plan. See 11 U.S. C. § 1125(a).

          44.    Courts in the Third Circuit consistently refuse to approve disclosure statements

 that lack the information that a “reasonable hypothetical investor” would require to make an

 informed decision about the proposed plan. See, e.g., Ryan Operations G.P. v. Santiam-Midwest

 Lumber Co., 81 F.3d 355, 362 (3d Cir. 1996); Oneida Motor Freight, Inc. v. United Jersey Bank,

 848 F.2d 414, 417-18 (3d Cir.), cert. denied, 488 U.S. 967 (1988); In re Route 202 Corp., 37 B.R.

 367, 375 76 (Bankr. E.D. Pa. 1984); In re Fierman, 21 B.R. 314 (Bankr. E.D. Pa. 1982); In re E.

 Redley Corp., 16 B.R. 429 (Bankr. E.D. Pa. 1982); In re Civitella, 15 B.R. 206 (Bankr. E.D. Pa.

 1981).

          A.     The Disclosure Statement And Plan Improperly Alter The Terms Of The
                 Insurance Programs.

          45.    The Disclosure Statement and Plan contemplate a proposal that would improperly

alter and essentially rewrite the terms of the Insurance Programs.




                                                15
                  Case 19-11292-KG        Doc 746     Filed 10/15/19      Page 16 of 27



        46.        As noted above, the Disclosure Statement and Plan provide for the appointment of

the ILT Claims Arbiter, which

                   . . .shall have the power and authority to determine the following
                   issues: (1) the appropriate allocation of Estate Distributable Value
                   in Class 4 on account of (a) aggregate Third Party Payor Claims and
                   (b) aggregate Insurance Ratepayer Claims, and (2) the appropriate
                   allocation of Estate Distributable Value in Class 5 on account of (a)
                   aggregate Hospital Claims and (b) aggregate NAS Monitoring
                   Claims (but not allocation of Estate Distributable Value among
                   individual holders of Third Party Payor Claims, Insurance
                   Ratepayer Claims, Hospital Claims, or NAS Monitoring Claims)[.]

Disclosure Statement § 5.7(c); Plan § 5.8(h)(ii).

        47.        Similarly, the VRT Claims Administrator is tasked with evaluating and determining

proofs of claim submitted by each holder of a Personal Injury Claim for determination of

eligibility, amount, and allowance of such Claim. See Disclosure Statement § 5.7(c); Plan §

5.9(h)(i)-(ii).

        48.        Notwithstanding the Debtors’ express assertion that “[n]othing contained in this

Plan, the Plan Documents, or the Confirmation Order. . .shall in any way operate to, or have the

effect of, impairing, altering, supplementing, changing, expanding, decreasing, or modifying. . .the

rights or obligations of any of the Insurance Companies,” (Plan § 8.7), these provisions do just

that.

        49.        In particular, neither the ILT Claims Arbiter nor the VRT Claims Administrator can

have the sole authority and responsibility for making determinations with respect to applicable

claims as these provisions improperly modify the terms of the Insurance Programs by rewriting

the terms of the Policies.

        50.        In this case, the Chubb Products Liability Policies provide that the insurer controls

the defense and settlement of covered claims. See, e.g., Chubb Products Liability Policies Insuring

Agreement § I(D) (“[The Chubb Companies] will have the right and duty to defend any suit


                                                    16
               Case 19-11292-KG              Doc 746        Filed 10/15/19         Page 17 of 27



seeking damages to which this insurance applies. . .[and] may also at our discretion. . .settle and

claim or suit that may result.”).11

        51.      Moreover, the Chubb Products Liability Policies do not require the insurer to

indemnify a non-covered claim. See, e.g., Chubb Products Liability Policies Insuring Agreement

§ I(A) (“[The Chubb Companies] will pay on behalf of the ‘insured’ those sums that the ‘insured’

becomes legally obligated to pay . . . to which this insurance applies . . . [.]” ).

        52.      As such, any provision of the Disclosure Statement and Plan providing for the ILT

Claims Arbiter’s and/or VRT Claims Administrator’s sole ability to determine and handle such

claims violates such provisions.12

        53.      Indeed, neither the Debtors nor this Court can rewrite the Insurance Programs, but

rather, the Insurance Programs must be enforced as written. See, e.g., In re WorldCorp, Inc., 252

B.R. 890, 897 (Bankr. D. Del. 2000) (a court may not “rewrite [a] contract to include terms that a

party wishes [it] had bargained for, but did not, prior to execution of the agreement.”); Coca-Cola

Bottling Co. of Shreveport v. Coca-Cola Co., 769 F. Supp. 671, 707 (D. Del. 1991) aff’d, 988 F.2d

414 (3d Cir. 1993) (“Courts do not rewrite contracts to include terms not assented to by the

parties.”); In re Best Mfg. Grp. LLC, 2012 WL 589643, at *6 (Bankr. D.N.J. 2012) (“Where the


11
        The Chubb Companies reserve all rights with respect to the transfer of books and records contemplated in
        Plan § 5.13. While the Plan does not expressly provide for the right to abandon or otherwise destroy such
        records, the Plan notes that the rights and other details of such transfers will be provided for under the Trust
        Transfer Agreement(s), which may not ever be filed or otherwise publicly available. As noted above, the
        Policies provide the Chubb Companies with the right to control the defense and settlement of claims, which
        is necessarily inclusive of the Chubb Companies’ need for access to records related to such claims. To the
        extent the Trust Transfer Agreements or any other documents provide for rights to abandon or destroy
        records, such provisions are violative of the terms of the Insurance Programs, and the Chubb Companies
        reserve all rights with respect to the same.
12
        The Chubb Companies reserve all rights to further object to the appointment of the ILT Claims Arbiter, VRT
        Claims Administrator and the VRT Insurance Negotiator. Such appointments may effect a material
        modification of the Policies.




                                                         17
               Case 19-11292-KG             Doc 746       Filed 10/15/19         Page 18 of 27



terms of a contract are clear and unambiguous there is no room for interpretation or construction

and the courts must enforce those terms as written”).

        54.      Accordingly, to the extent that the Plan seeks to alter, amend or re-write the terms

and conditions of the Insurance Program, the Disclosure Statement should not be approved.

        55.      Moreover, the Plan contains provisions which provide for the release of claims and

other causes of action, the vesting and transfer of assets in the Trusts free and clear of liens, releases

of certain third-parties, and exculpation and injunctions against certain actions. See, Plan Article

X.13

        56.      While the Plan purports to provide that nothing in the Plan, the Plan Documents, or

the Confirmation Order, shall operate or have the effect of modifying insurance policies (Plan §

5.11), various provisions of the Disclosure Statement and Plan, including, but not limited to those

provisions identified above, in fact modify the Policies.

        57.      Finally, the Disclosure Statement and Plan contemplate an improper transfer of

proceeds under the Insurance Programs between the Trusts resulting in a further impermissible

modification of the terms and conditions of the Insurance Programs.

        58.      Indeed, the Disclosure Statement and Plan purport to (i) transfer rights and proceeds

between the Trusts, as opposed to the Policies themselves, and (ii) potentially split the proceeds of

certain Policies between the Trusts, without ever providing for the retention of the Obligations

thereunder.




13
        As discussed above, with respect to the provisions relating to the Releases and injunctions, the Plan notes
        that “[a]s of the date of filing, the Creditors’ Committee and the Settling Creditors do not support th[ese]
        provision[s], but are still considering,” (Plan, n. 10-13) which further obscures the potential treatment of
        relevant claims and interests.



                                                       18
              Case 19-11292-KG              Doc 746       Filed 10/15/19         Page 19 of 27



       59.      The Policies are part of the Insurance Programs and inseparable from the balance

of the respective Insurance Program. See infra.

       60.      Any such attempt to transfer rights under the Insurance Programs between the two

separate Trusts (which the Plan currently provides) would result in the Chubb Companies being

forced to insure two separate and unrelated entities under the same Policies.

       61.      This improperly modifies and contradicts the terms of the Insurance Programs, and

should not be permitted.

       B.       The Disclosure Statement and Plan Provide for an Improper Assignment of
                Insurance Policies, Including the Insurance Programs.

       62.      The Insurance Programs may not be assigned without the prior written consent of

the Chubb Companies; however, to the extent an assignment to the Trusts is found acceptable,

such an assignment, as proposed, nevertheless remains improper as the Plan fails to provide the

Chubb Companies with the benefit of a channeling injunction.

       63.      As noted above, the Plan14 provides that:

                All insurance policies to which any Debtor is a party as of the
                Effective Date shall be deemed to be and treated as Assumed and
                Assigned Contracts, and shall vest in the Insys Liquidation Trust
                (other than the Products Liability Insurance Policies, which will
                vest in the Victims Restitution Trust) and continue in full force and
                effect thereafter in accordance with their respective terms.”

Plan § 8.7 (emphasis added).




14
       The Chubb Companies note that certain defined terms provided for in the Disclosure Statement and Plan are
       inconsistent and in need of refinement. By way of example, certain insurers, including the Chubb Companies,
       may be included in both the terms “Insurance Companies” and “Products Liability Insurance Companies”
       notwithstanding the Disclosure Statement’s and Plan’s distinct treatment of both terms. Further, “Insurance
       Rights” are rights under all Insurance Policies, but “Products Liability Insurance Rights” are limited only to
       rights under Products Liability Insurance Policies. Insurance Rights accordingly should be limited to exclude
       any Products Liability Insurance Rights to provide for consistent application throughout both documents.



                                                       19
             Case 19-11292-KG          Doc 746     Filed 10/15/19     Page 20 of 27



       64.     To the extent that the Debtors under the Disclosure Statement and Plan seek to

transfer or assign the Insurance Programs to the Trusts or entities not otherwise covered under the

Insurance Programs, such transfer or assignment cannot occur without the express written consent

of the Chubb Companies.

       65.     Pursuant to 11 U.S.C. § 365(c), a debtor may not assume or assign an executory

contract if applicable law excuses the counterparty from accepting performance from or rendering

performance to an entity other than the debtor and such party does not consent to the assumption

or assignment. 11 U.S.C. § 365(c)(1)(A) and (B).

       66.     Applicable non-bankruptcy law does, in fact, prohibit the assignment of insurance

policies without the insurer’s consent. See, e.g., Allied Corp. v. Frola, No. 87-462, 1992 U.S. Dist.

LEXIS 15778 (D.N.J. Oct. 6, 1992) (holding that insurance policies are not assignable without the

consent of the insurers); Touchet v. Guidry, 550 So. 2d 308, 313 (La. App. 1989) (holding that an

insurance policy is a personal contract between the insurer and the named insured; and that, “. . .

coverage terminates when the contract is assigned or transferred without the consent, permission,

and approval of both contracting parties”) (citations omitted); Shadid v. Am. Druggist Fire Ins.

Co., 386 P.2d 311 (Okla. 1963) (noting the importance of an insurer’s consent to an assignment of

an insurance policy, and holding that the policy does not pass to the purchaser simply by a sale of

the insured property); see also, Chubb Products Liability Policies Insuring Agreement at § VI(M).

       67.     Similarly, insurers cannot be compelled to provide insurance coverage to any entity.

See Atwood v. Progressive Ins. Co., No. 950051089S, 1997 Conn. Super. LEXIS 2450, at *18

(Conn. Super. Ct. Sept. 3, 1997) (stating that “[i]nsurers should not, for example, be forced to

assume coverage for a risk which at the time a policy was written was not fairly in its and the

insured’s contemplation”); King v. Meese, 43 Cal. 3d 1217, 1222 (Cal. 1987) (noting that “an




                                                 20
             Case 19-11292-KG           Doc 746    Filed 10/15/19     Page 21 of 27



insurer may refuse to insure based on any permissible classification”); Cummins v. Nat’l Fire Ins.

Co., 81 Mo. App. 291, 296 (Mo. Ct. App. 1899) (“An insurance company may well refuse to insure

some persons. They, like any other entity, have a right of choice as to who they will contract with

and they can no more be forced to a change of the assured than the assured could be forced to

accept insurance from some other company (in which he may have no confidence) than the one

contracted with.”).

       68.     Therefore, because the Chubb Companies have not consented to any proposed

transfer or assignment of the Insurance Programs, the Chubb Companies object to any and all such

transfers or assignments at this time

       69.     Some courts have found that insurance policies may be assigned to a trust created

under 11 U.S.C. § 524(g) pursuant to a plan under 11 U.S.C. § 1123 without the consent of the

insurer. See, e.g., In re Federal-Mogul Global, 684 F.3d 355, 382 (3d Cir. 2012) (holding that

anti-assignment provisions in insurance policies were preempted by § 1123(a)(5)(B) of the

Bankruptcy Code to the extent they prohibit transfer to a § 524(g) trust); In re W.R. Grace & Co.,

475 B.R. 34, 198-99 (D. Del. 2012) (holding that anti-assignment provisions in insurance policies

were preempted by § 1123(a)(5)(B) in the context of the establishment of a § 524(g) trust).

       70.     In this case, however, the Debtors are not proposing an assignment to a trust created

pursuant to 11 U.S.C. § 524(g) and, as such, the consent of the insurers is mandatory.

       71.     Even if the Court were to find the effect of the creation of the Trusts under the

Disclosure Statement and Plan to be similar to the creation of a trust under § 524(g), the Disclosure

Statement and Plan fail to provide for a channeling injunction or similar benefit for the Chubb

Companies or any other applicable insurer. See, e.g., Plan §§ 10.5-10.7.




                                                  21
             Case 19-11292-KG          Doc 746        Filed 10/15/19   Page 22 of 27



       72.     Accordingly, the assumption and assignment of the Insurance Programs is improper

as presently proposed.

       C.      The Debtors’ Successors Cannot Continue To Receive The Benefits Of The
               Insurance Programs Without Remaining Liable For The Obligations
               Thereunder.

       73.     Pursuant to the Sections 5.8, 5.9, 5.11 and 8.7 of the Plan quoted above, it appears

that the Debtors seek to have the Trusts enjoy the benefits of the Insurance Programs, or at least

the proceeds thereof; however, neither the Plan nor the Disclosure Statement adequately provides

for the treatment of the Obligations thereunder.

       74.     It is well-established that debtors (and their successors) cannot seek to receive

benefits of a contract without being liable for obligations thereunder. See In re Fleming Cos., 499

F.3d 300, 308 (3d Cir. 2007) (holding that a debtor must adopt the burdens of a contract if the

debtor receives the benefits under such contract, recognizing that a debtor “may not blow hot and

cold. If he accepts the contract he accepts it cum onere. If he receives the benefits he must adopt

the burdens. He cannot accept one and reject the other.”) (internal citation omitted); Tompkins ex.

rel. A.T. v. Troy Sch. Dist., 199 Fed. Appx. 463, 468 (6th Cir. 2006) (holding that it is a basic

principle of contract law that a party to an agreement is constrained to accept the burdens as well

as the benefits of the agreement); St. Paul Fire & Marine Ins. Co. v. Compaq Computer Corp.,

457 F.3d 766, 773 (8th Cir. 2006) (finding that a party who accepts the benefit of a contract must

also assume its burdens); Bhushan v. Loma Alta Towers Owner's Association, Inc., 148 Fed. Appx.

882, 888 (11th Cir. 2005) (stating “one who has accepted a contract's benefit may not challenge

its validity in order to escape its burdens”); In re Texas Rangers Baseball Partners, 521 B.R. 134,

180 (Bankr. N.D. Tex. 2014) (“A debtor may not merely accept the benefits of a contract and reject

the burdens to the detriment of the other party.”).




                                                   22
             Case 19-11292-KG         Doc 746      Filed 10/15/19     Page 23 of 27



       75.     Further, each of the Insurance Programs is an integrated insurance program and

therefore, each must be read, interpreted and enforced in its entirety. See Huron Consulting Servs.,

LLC v. Physiotherapy Holdings, Inc. (In re Physiotherapy Holdings, Inc.), 538 B.R. 225 (D. Del.

2015) (reversing bankruptcy court decision which permitted debtor to assume one agreement

between itself and another party, and not the related agreements; holding that all agreements must

be assumed or rejected together); Dunkin’ Donuts Franchising LLC v. CDDC Acquisition Co. LLC

(In re FPSDA I, LLC), 470 B.R. 257, 269 (E.D.N.Y. 2012) (holding that “two agreements [were]

so interrelated, [that] they form[ed] a single overarching executory contract”); In re Aneco Elec.

Constr., 326 B.R. 197, 202 (Bankr. M.D. Fla. 2005) (finding “single, non-severable agreement”

where contracts were between same parties and obligations of each party are mutually dependent

upon the other); In re Karfakis, 162 B.R. 719 (Bankr. E.D. Pa. 1993) (stating “two contracts which

are essentially inseparable can be, and should be, viewed as a single, indivisible agreement

between the parties”).

       76.     Therefore, to the extent that the Debtors seek to vest the Policies in a successor to

the Debtors and retain the benefits of the Insurance Programs, the entirety of each of the Insurance

Programs must so vest and the Debtors’ successor(s), including the Trusts, must remain liable for

the Obligations thereunder.

       77.     Furthermore, the Chubb Companies assert that the proposal that the Trusts enjoy

the benefits of the Insurance Programs, or at least the proceeds thereof, is inconsistent with Plan

§§ 5.8(c)(vii) and 5.9(c)(vii), which expressly state that the Insurance Rights Transfer and the

Products Liability Insurance Rights Transfer are “not an assignment of any insurance policy itself.”




                                                23
               Case 19-11292-KG           Doc 746      Filed 10/15/19   Page 24 of 27



        78.     Accordingly, the Disclosure Statement and Plan must be clarified in accordance

with the foregoing so that insurers and all parties in interest can be meaningfully and adequately

informed.

        D.      The Disclosure Statement And Plan Wholly Disregard And Mischaracterize
                Applicable Coverage Defenses And Any Disputes Related Thereto Should Be
                Adjudicated And Determined Under The Terms Of The Insurance Programs
                And Applicable Non-Bankruptcy Law.

        79.     The Coverage Dispute identified in Section 5.6 of the Disclosure Statement is

mischaracterized.

        80.     The Chubb Companies’ right to enforce the language of the insurance contracts

should not be altered by operation of bankruptcy. The personal injury claimants and the SMT

Group claimants filed their complaints against Insys before Insys sought the protections of chapter

11; Insys provided notice of the Personal Injury Claims and the SMT Group Claims to the Chubb

Companies before Insys sought the protections of chapter 11; the Chubb Companies advised Insys

of their coverage positions before Insys sought the protections of chapter 11. The Debtors’ act of

filing petitions for relief in this Court does not alter those facts or the Chubb Companies’ coverage

positions.

        81.     Furthermore, and as discussed at length above, there are material and legitimate

disputes as to the existence of coverage for these matters. The Disclosure Statement should set

forth and clarify this fact, but it fails to do so.

        82.     The Disclosure Statement fails to provide for even the possibility of such defenses,

and instead proposes a Plan based entirely upon the funding of Trusts with the proceeds of relevant

insurance policies.




                                                      24
              Case 19-11292-KG            Doc 746        Filed 10/15/19        Page 25 of 27



       83.     A Disclosure Statement and Plan premised on the funding of Trusts with the

proceeds of insurance policies, but which wholly disregards and mischaracterizes applicable

coverage defenses, is inadequate indeed.

       84.      Further, the declarations for the Chubb Products Liability Policies establish that

each policy was issued to Insys at its Chandler, Arizona address, and placed through an Arizona

broker. The policy terms must be interpreted in accordance with the law of the state that has the

most significant contacts to the insurance contract, and accordingly, applicable law and jurisdiction

should be placed with Arizona.15

       85.     Notwithstanding the declarations of the Chubb Products Liability Policies and

applicable state law, the Plan expressly provides that the Insurance Rights Transfer and the

Products Liability Insurance Rights Transfer “shall be governed by, and construed in accordance

with, the Bankruptcy Code and the laws of Delaware, without regard to its conflict of laws

principles.” See Plan §§ 5.8(d)(viii) and 5.9(c)(viii).

       86.     These sections of the Plan expressly conflict with and contradict the terms of the

Insurance Policies and applicable non-bankruptcy law, and improperly grant greater rights to the

Trusts than are available under the terms of the policies being assigned. Further, these sections

work an impermissible modification of the Insurance Programs, in direct contradiction to Plan

Section 5.11 which allegedly preserves and leaves unaltered the terms of insurance policies.

       87.     Accordingly, the Disclosure Statement and Plan must clarify that all rights,

obligations, proceedings and disputes under insurance policies, including the Insurance Programs,




15
       The Chubb Companies further reserve the right to contest the core nature of the coverage disputes under 28
       U.S.C. § 157 and the Bankruptcy Court’s jurisdiction to adjudicate the same.



                                                      25
              Case 19-11292-KG         Doc 746     Filed 10/15/19     Page 26 of 27



should be adjudicated and determined under the terms of the Insurance Programs and applicable

non-bankruptcy law.

       E.      The Disclosure Statement and Plan Must Provide That Workers’
               Compensation Claims and Direct Action Claims Must Continue In The
               Ordinary Course

       88.     The Disclosure Statement and Plan do not provide for the handling of workers’

compensation claims and direct action claims.

       89.     Both workers’ compensation claims and direct action claims are subject to state-

law regulations that dictate the resolution of such claims, which cannot be modified by the terms

of the Debtors’ Plan. See, e.g., Ohio v. Mansfield Tire & Rubber Co. (In re Mansfield Tire &

Rubber Co.), 660 F.2d 1108 (6th Cir. 1981) (finding that the administration of workers’

compensation claims was a valid exercise of a state’s police powers and exempt from the automatic

stay provisions); see also La. R.S. 22:1269 (2012) (Louisiana grants injured persons a right of

direct action against a tortfeasor’s insurer, which, in several instances, may be brought against the

insurer alone, or against both the insured and insurer jointly and in solido); Wis. Stat. § 632.24

(2012) (Wisconsin grants injured persons a right of direct action against a tortfeasor’s insurer

irrespective of whether liability is presently established or is contingent and to become fixed or

certain by final judgment against the insured).

       90.     Accordingly, the Disclosure Statement and Plan must clarify that workers’

compensation and direct action claims may continue to be administered, handled, defended,

settled, and/or paid in the ordinary course.

       91.     Relatedly, the Disclosure Statement and Plan must also provide that the Chubb

Companies may continue to so administer, handle, defend, settle, and/or pay covered claims in the

ordinary course, and pursuant to the terms of the Insurance Programs.




                                                  26
             Case 19-11292-KG         Doc 746      Filed 10/15/19     Page 27 of 27



III.   Reservation of Rights.

       92.     The Chubb Companies specifically reserve all of their rights with respect to the

Insurance Programs and their right to assert additional objections to the Disclosure Statement and

the Plan.

       WHEREFORE, the Chubb Companies respectfully request that this Court (a) either (i)

condition any approval of the Disclosure Statement to inclusion of the modifications requested

herein, or (ii) deny the request for approval of the Disclosure Statement as it does not contain the

adequate information required by 11 U.S.C. § 1125; and (b) grant such other relief as the Court

deems appropriate


Dated: October 15, 2019                              Respectfully submitted,

                                                     DUANE MORRIS LLP

                                                     By: /s/ Lawrence J. Kotler
                                                     Lawrence J. Kotler, Esq. (DE 4181)
                                                     Drew S. McGehrin, Esq. (DE 6508)
                                                     222 Delaware Avenue, Suite 1600
                                                     Wilmington, DE 19801
                                                     Telephone: 302-657-4900
                                                     Email: LJKotler@duanemorris.com
                                                     Email: DSMcGehrin@duanemorris.com
                                                     -and-

                                                     Wendy M. Simkulak, Esq.
                                                     30 South 17th Street
                                                     Philadelphia, PA 19103
                                                     Telephone: (215) 979-1000
                                                     Email: WMSimkulak@duanemorris.com

                                                     Counsel for the Chubb Companies




                                                27
